DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7th, 2021 has been entered.
 
Response to Amendment
The amendment filed on 06/07/2021 has been entered:
Claim 1, 2, 4, 13 – 16, 18 – 22 and 25 – 27 remain pending in the application;
Claim 13 – 15 are withdrawn from consideration;
Claim 1, 18, 21, 25 and 27 are amended;
Claim 17 and 28 are cancelled.

Applicant’s amendments to claims have overcome each and every 112 six paragraph claim interpretation, 112 first and second paragraph claim rejections as previously set forth in the Final Office Action mailed on 03/29/2021. The corresponding 112 six paragraph claim interpretation, 112 first and second paragraph claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1, 2, 4, 16 – 22 and 25 – 28 under 35 U.S.C. 103 have been fully considered but they are not persuasive and the amendments to claims render the arguments moot in view of new grounds of rejection.

Regarding the rejection to independent claim 1, applicant amended the claim to include limitations “a receptacle that supports the ultrasonic transducer, the receptacle having a base and a sidewall”; “N anchors attached to the sidewall of the receptacle”; “each coupling is configured to allow a respective anchor to translate and rotate therein when one or more of the N extendable structures extends or retracts, and each lead screw is disposed between the respective extendable structure and the respective lead screw nut”. Applicant submitted on p.11 – 14 that “Though Ballantyne discloses that the U-joints can pivot, it does not disclose or suggest that the U-joints allow the top (or bottom) part to translate therein. Indeed, the interlocking structure of the U-joint does not allow the top (or bottom) part to translate”; “Thus, each ball screw 224 is not located between the respective linear actuator 216 (e.g., 216c) and the respective threaded tube 225”; and “the alleged anchors are attached to the bottom of end plate 214 and not to the side of end plate 214 or to end effector 260”.
Applicant’s arguments have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection for the following reasons.
First, regarding amended limitation about the claimed couplings, as recited on p.21 in the Final Office Action mailed on 03/29/2021, Ballantyne in Fig.3 teaches the U-
Second, regarding amended limitation about the lead screw, although Ballantyne in the embodiment of Fig.3 teaches the position of lead screw different from the amended limitation, in an alternative embodiment of Fig.1, the lead screw 24 is position between the actuator 16a, 16b, 16c (equivalent to the claimed screw nuts) and the upper part (as the claimed extendible structure) (see Ballantyne; Col.2, Ln.19 – 43; Fig.1). The switching of screw, nut and extendible structure position as show in the above two embodiments will not affect the function of the screw to drive the extendible structure to translate in central axis, which is well defined in the art.
Third, regarding amended limitation about the anchors attachment position, since the amendments change the scope of claim, new reference Stuart (US 2003/0005786 A1; published on 01/09/2003) is introduced in new grounds of rejection to teach the attachment at the side wall (see Stuart; Fig.4; see detail in later 103 rejection).
Thus, applicant’s arguments have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of correspond dependent claims, applicant’s remarks submitted on p.14 are exclusively on supposed deficiencies with the rejection of parent 

Overall, applicant’s remarks on p.10 – 14 have been fully considered but they are not persuasive and the amendments render applicant’s arguments moot. The amendments result in new ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

Claim 1, 2, 16, 18 – 22 and 25 – 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cline et al. (US 5,443,068; published on 08/22/1995) (hereinafter "Cline"), and in view of Ballantyne et al. (US 5,740,699; published on 04/21/1998) (hereinafter "Ballantyne"), McCormick et al. (US 2006/0033253 A1; published on 02/16/2006) (hereinafter "McCormick") and Stuart (US 2003/0005786 A1; published on 01/09/2003).

Regarding claim 1, Cline teaches a medical treatment ("Tumor tissue in a patient can be selectively destroyed by localized heating without affecting the surrounding healthy tissue. In the present invention heat is applied to the tumor tissue." Col.3, Ln.30 - 33) system ("A schematic block diagram of the magnetic resonance surgery system is shown in FIG. 1." Col.3, Ln.34 - 50) comprising:
a medical imaging scanner ("A magnetic resonant (MR) imaging system 10 …" Col.3, Ln.34 - 50) configured to generate diagnostic images of a region of interest of a subject in an imaging region ("… employs pulse sequences in the well-known manner to rapidly acquire images of a patient 1." Col.3, Ln.34 - 50; see Fig.1) including generating a magnetic field in the imaging region ("MR imaging employs large magnets for creating 
a subject support configured to support the subject with the region of interest in the imaging region ("… patient 1 is placed on a table 11 …" Col.3, Ln.59 - Col.4, Ln.6; "… to allow patient table 11 to move in and out of MR magnet 13 …" Col.4, Ln.27 – 36);
an ultrasonic transducer ("… to accommodate focused ultrasound transducer 19 …" Col.3, Ln.59 - Col.4, Ln.6) configured to emit a focused ultrasound beam to treat target tissue in the region of interest ("Ultrasound transducer 19 can be moved inside the bore of an MR imaging magnet 13 by positioning means 70 to focus on different locations within patient 1." Col.3, Ln.59 - Col.4, Ln.6), the ultrasound transducer being disposed in the magnetic field ("Ultrasound transducer 19 can be moved inside the bore of an MR imaging magnet 13 ..." Col.3, Ln.59 - Col.4, Ln.6); and
a non-ferromagnetic mechanical positioning device ("Equipment used near the MR magnet, therefore, should not be made of a ferromagnetic material …" Col.1, Ln.55 - 62; "All materials used for positioner 70 are preferably made of a non-metallic and non-magnetic material …" Col.4, Ln.37 – 51) configured to mechanically position the ultrasonic transducer with respect to the subject ("Control workstation 30 actuates a positioning means 70 to position ultrasound transducer 19." Col.3, Ln.51 – 58), the non- ferromagnetic mechanical positioning device being disposed in the magnetic field ("… can be moved inside the bore of an MR imaging magnet 13 by positioning means 70 to focus on different locations within patient 1." Col.3, Ln.59 - Col.4, Ln.6; see Fig.2); and

Cline fails to explicitly teach the non-ferromagnetic mechanical positioning device including: N lead screws; N extendable structures, each extendable structure mounted on and extending parallel to a respective lead screw and configured to extend or retract along a vertical axis; N couplings, each coupling disposed at an end of a respective extendable structure, each coupling having a hole; N anchors attached to the sidewall of the receptacle, each anchor extending through the hole of a respective coupling along an anchor axis; N lead screw nuts, each lead screw nut configured to rotate around a respective lead screw to drive the respective extendable structure and move the ultrasound transducer toward and away from the subject along the vertical axis; and arm and wheel mechanisms configured to turn the N lead screw nuts, wherein N is a positive integer greater than 1, each coupling is configured to allow a respective anchor to translate and rotate therein when one or more of the N extendable structures extends or retracts, and each lead screw is disposed between the respective extendable structure and the respective lead screw nut.
However, in the same field of endeavor, Ballantyne teaches the non-ferromagnetic mechanical positioning device including: 
N lead screws (“Returning to FIG. 3, the ball screw 224 of each linear actuator is threaded to …” Col.4, Ln.24 – 51; see Fig.3); 
N extendable structures, each extendable structure mounted on and extending parallel to a respective lead screw and configured to extend or retract along a vertical 
N couplings, each coupling disposed at an end of a respective extendable structure (“… which terminates in a U-joint 250 between the tube 225 and end plate 214.” Col.4, Ln.24 – 51; here the joint 250 is interpreted as coupling), each coupling having a hole (“… a U-joint 250 …” Col.4, Ln.24 – 51; a hole is inherently structure in U-joint as defined in mechanics; see also example of U-joint in Fig.1); 
N anchors (see the top part between joint 250 and end plate 214 in Fig.3) attached to the receptacle (“An end effector 260 is shown in phantom attached to end plate 214.” Col.4, Ln.24 – 51), each anchor extending through the hole of a respective coupling along an anchor axis (see the example of U-joint in Fig.1; the top part has a bar extending through the hole of lower part); 
N lead screw nuts, each lead screw nut configured to rotate around a respective lead screw ( “… the ball screw 224 of each linear actuator is threaded to a tube 225 …” Col.4, Ln.24 – 51; here the tube 225 is interpreted as the screw nuts) to drive the respective extendable structure and move the end-effector (“If the linear actuators 216a, 216b, 216c are rotated at different rates, then some pitch and yaw combination will be imparted to end plate 214 as is shown, for example, in FIG. 3.” Col.4, Ln.52 – Col.5, Ln.10) toward and away from the subject along the vertical axis (“The play along the length of the linear actuators …” Col.4, Ln.24 – 51); and 
wherein N is a positive integer greater than 1 (“… three linear actuators …” Col.4, Ln.24 - 51),

each lead screw is disposed between the respective extendable structure and the respective lead screw nut (see Fig.1, the screw 24 is equivalent to the screw 224, the 16a – 16c are equivalent to tubes 216a – 216c as screw nuts, and the upper portion above screw 24 is equivalent to the top portion of 216 as extendable structure).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer plate in positioner as taught by Cline with the extendible wrist mechanism as taught by Ballantyne. Doing so would make it possible that "varying pitch and yaw combinations for the end plate may be achieved" (see Ballantyne; Col.2, Ln.54 - 67).
Cline in view of Ballantyne fails to explicitly teach arm and wheel mechanisms configured to turn the N lead screw nuts, and N anchors attached to the sidewall of the receptacle.
However, in the same field of endeavor, McCormick teaches arm ("Clamp arm 31 {shown in phantom line} is mounted to clamp output shaft 30." [0035]) and wheel 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the positioner as taught by Cline with the motor pack mechanism as taught by McCormick. Doing so would make it possible to provide "a motor pack for an electrically driven tool" (see McCormick; [0007]).
Cline in view of Ballantyne and McCormick fails to explicitly teach N anchors attached to the sidewall of the receptacle.
However, in the same field of endeavor, Stuart teaches N anchors attached to the sidewall of the receptacle (“At their upper end 48, the joints connecting the links 44 to the moving platform 42 …” [0054]; see Fig.4).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the positioner as taught by Cline with the moving platform as taught by Stuart. Doing so would make it possible to “provide enhanced dexterity and accuracy in the workspace volume” (see Stuart; [0054]).

Regarding claim 2, Cline in view of Ballantyne, McCormick and Stuart teaches all claim limitations, as applied in claim 1, and Cline further teaches wherein the medical imaging system ("A magnetic resonant (MR) imaging system 10 …" Col.3, Ln.34 – 50) further includes:
a main magnet configured to generate a magnetic field (B0) in the subject residing within an imaging region of the medical imaging scanner ("MR imaging employs large magnets for creating a homogeneous magnetic field ..." Col.1, Ln.35 - 47; "… 
magnetic field gradient coils configured to superimpose selected magnetic field gradients on B0 ("… and gradient coils for altering the magnetic field in a uniform manner in time or space, creating magnetic field gradients." Col.1, Ln.35 – 47), the magnetic field gradient coils being controlled by a gradient controller ("A gradient amplifier 40 and a radiofrequency {RF} power source 50 supply the power for the sequences. " Col.3, Ln.34 – 50);
one or more radio frequency coils configured to inject radio frequency excitation pulses (B1) produced by radio frequency (RF) source into the imaging region ("MR imaging also employs radiofrequency {RF} coils for applying an RF field to tissue to be imaged, causing the tissue to resonate and create an MR response signal." Col.1, Ln.35 – 47);
a receiver ("Raw data is sent from receiver 20 to a control workstation 30 …" Col.3, Ln.34 – 50) configured to receive spatially encoded magnetic resonances ("… causing the tissue to resonate and create an MR response signal. The MR response signal is used to construct an image." Col.1, Ln.35 – 47);
a console configured to control the medical imaging scanner ("An operator console 60 is used to control the imaging system." Col.3, Ln.34 – 50) and 
a reconstruction processor programmed to reconstruct the received spatially encoded magnetic resonances into the diagnostic images ("Raw data is sent from receiver 20 to a control workstation 30 that displays images on a display means 110 to a surgeon." Col.3, Ln.34 – 50) and into a temperature profile ("Magnetic resonant 
a display on which the diagnostic images and the temperature profile are displayed ("… to a control workstation 30 that displays images on a display means 110 to a surgeon." Col.3, Ln.34 - 50; "Since both the internal structures and heated regions are imaged, the surgeon can accurately position the heated region to correspond to a desired internal structure through input device 120." Col.3, Ln.51 – 58).

Regarding claim 16, Cline in view of Ballantyne, McCormick and Stuart teaches all claim limitations, as applied in claim 1, and Cline further teaches whereby the non-ferromagnetic mechanical positioning device provides up to 3 degrees of freedom for positioning the ultrasound transducer with respect to the subject ("… cause transducer plate 72 to move in a vertical direction. Horizontal slide 73 moves in an X direction as it slides along threaded shaft 83 ... As threaded shaft 74 rotates, horizontal slide 73 moves in the Y direction with respect to housing 71." Col.4, Ln.7 - 20; see Fig.3 and Fig.4 the move direction in V, X and Y).
In addition, Ballantyne further teaches wherein N is 3 (“… three linear actuators …” Col.4, Ln.24 - 51).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer plate in positioner as taught by Cline with the extendible wrist mechanism as taught by Ballantyne. Doing so 

Regarding claim 18, Cline in view of Ballantyne, McCormick and Stuart teaches all claim limitations, as applied in claim 1, and Cline further teaches a container or shell having a cavity (“… to casing 71 …” Col.5, Ln.38 – 51; see Fig.2, 4; the housing of positioning device 70), the non-ferromagnetic mechanical positioning device, the ultrasonic transducer, and the support plate disposed in the cavity (see Fig.4, the position of positioning device, ultrasound transducer 19 and end plate 72 are all included in casing 71).

Regarding claim 19, Cline in view of Ballantyne, McCormick and Stuart teaches all claim limitations, as applied in claim 18, and Cline further teaches wherein the cavity is configured to retain water ( “… accommodate focused ultrasound transducer 19 in an ultrasound conducting liquid bath 17. Ultrasound conducting liquid 17 is chosen to be one that will conduct ultrasonic energy with little attenuation.” Col.3, Ln.59 – Col.4, Ln.6; water is a liquid with little acoustic attenuation, as an inherent physical property).

Regarding claim 20, Cline in view of Ballantyne, McCormick and Stuart teaches all claim limitations, as applied in claim 18, and Cline further teaches wherein the container or shell includes an ultrasound transmissive window through which the focused ultrasound beam is directed (“An ultrasound membrane 74 attached to casing 

Regarding claim 21, Cline in view of Ballantyne, McCormick and Stuart teaches all claim limitations, as applied in claim 1, and Ballantyne further teaches wherein the extendable structures comprise pushrods (“… three linear actuators 216a, 216b, and 216c are ...” Col.4, Ln.24 – 51; the above linear actuator with thread and tube are structurally equivalent to pushrod as defined in mechanics).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer plate in positioner as taught by Cline with the extendible wrist mechanism as taught by Ballantyne. Doing so would make it possible that "varying pitch and yaw combinations for the end plate may be achieved" (see Ballantyne; Col.2, Ln.54 - 67).

Regarding claim 22, Cline in view of Ballantyne, McCormick and Stuart teaches all claim limitations, as applied in claim 21, and Ballantyne further teaches wherein the couplings comprise ball joints (“… wherein said linear actuator end member joint comprises one of a spherical joint and a universal joint with a torsional joint.” Claim 2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer plate in positioner as taught by Cline with the extendible wrist mechanism as taught by Ballantyne. Doing so would make it possible that "varying pitch and yaw combinations for the end plate may be achieved" (see Ballantyne; Col.2, Ln.54 - 67).

Regarding claim 25, Cline in view of Ballantyne, McCormick and Stuart teaches all claim limitations, as applied in claim 18, and Cline further teaches wherein the non-ferromagnetic mechanical positioning device further includes: 
a first rail mounted to the container (“… within base plate 81.” Col.4, Ln.7 – 20), the first rail extending along a first axis (see direction X in Fig.3); 
a first carriage slideably mounted on the first rail (“Horizontal slide 73 moves in an X direction as it slides along threaded shaft 83 … Threaded shaft 83 is secured within base plate 81.” Col.4, Ln.7 – 20; see Fig.3), the first carriage coupled to a support plate (see Fig.3, transducer plate 72 is coupled to slide 73); 
a second rail extending along a second axis that is orthogonal to the first axis (“… is driven by expanding shaft 100b.” Col.4, Ln.7 – 20; see Fig.3 the Y direction), the second rail mounted to the container (see Fig.3), wherein the first and second axes are orthogonal to the vertical axis (see Fig.3 and Fig.4, the move direction in V, X and Y); and 
a second carriage slideably mounted on the second rail (“A threaded shaft 74 within horizontal slide 73 is driven by expanding shaft 100b.” Col.4, Ln.7 – 20), the second carriage coupled to the support plate (see Fig.3, transducer plate 72 is coupled to 73 and 74), 
whereby the first and second carriages provide two degrees of freedom for positioning the ultrasound transducer with respect to the subject (“Horizontal slide 73 moves in an X direction as it slides along threaded shaft 83 ... As threaded shaft 74 

Regarding claim 26, Cline in view of Ballantyne, McCormick and Stuart teaches all claim limitations, as applied in claim 25, and Cline further teaches whereby the non-ferromagnetic mechanical positioning device provides three degrees of freedom for positioning the ultrasound transducer with respect to the subject ("… cause transducer plate 72 to move in a vertical direction. Horizontal slide 73 moves in an X direction as it slides along threaded shaft 83 ... As threaded shaft 74 rotates, horizontal slide 73 moves in the Y direction with respect to housing 71." Col.4, Ln.7 - 20; see Fig.3 and Fig.4 the move direction in V, X and Y).
In addition, Ballantyne further teaches wherein N is 3 (“… three linear actuators …” Col.4, Ln.24 - 51), whereby the non-ferromagnetic mechanical positioning device provides two additional degrees of freedom for positioning the ultrasound transducer with respect to the subject ("By various differential drive rates of the linear actuators, varying pitch and yaw combinations for the end plate may be achieved such as, for example, position 14-4 indicated in FIG. 1 for the end plate." Col.2, Ln.54 - 67; Fig.1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer plate in positioner as taught by Cline with the extendible wrist mechanism as taught by Ballantyne. Doing so would make it possible that "varying pitch and yaw combinations for the end plate may be achieved" (see Ballantyne; Col.2, Ln.54 - 67).
.


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cline in view of Ballantyne, McCormick and Stuart, as applied in claim 2, and further in view of Suzuki et al. (US 5,722,411; published on 03/03/1998) (hereinafter "Suzuki").

Regarding claim 4, Cline in view of Ballantyne and McCormick teaches all claim limitations, as applied in claim 1, except wherein the reconstruction processor is further configured to superimpose the temperature profile and a depiction of the ultrasound beam on the displayed diagnostic images.
However, in the same field of endeavor, Suzuki teaches wherein the reconstruction processor is further configured to superimpose the temperature profile and a depiction of the ultrasound beam on the displayed diagnostic images ("… such that the position of the focal point 7 can be indicated on the MR images displayed by a CRT 10 as shown in FIG. 3A." Col.9, Ln.36 - 48; "Now, as the hot spot 6, it suffices to determine a region with a relatively high temperature … it is only required that the hot spot 6 be clearly identifiable in the image reflecting the temperature change ...  in the T1 weighted image obtained by the MRI ... it exhibits a sufficient change in proportion to the temperature so that a single T1 weighted image can be used for the purpose of the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to combine the display of temperature profile as taught by Cline with the display of hot spot with focal point as taught by Suzuki. Doing so would make it possible for "preventing the displacement of the hot spot from the focal point" (see Suzuki; Col.2, Ln.30 - 34).


Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cline in view of Ballantyne, McCormick and Stuart, as applied to claim 1 above, and further in view of Vasilovich et al. (US 2005/0200221 A1; published on 09/15/2005) (hereinafter “Vasilovich”).

Regarding claim 27, Cline in view of Ballantyne, McCormick and Stuart teaches all claim limitations, as applied in claim 1, except wherein each arm and wheel mechanism includes: a first arm comprising a first belt; first and second wheels connected to opposing ends of the first arm and attached to the first belt; a second arm comprising a second belt; third and fourth wheels connected to opposing ends of the second arm and attached to the second belt; wherein: the second and third wheels are coupled such that rotating the second wheel causes the third wheel to rotate and rotating the third wheel causes the second wheel to rotate, the first belt is attached to the first and second wheels such that rotating the first wheel causes the second wheel 
However, in the same field of endeavor, Vasilovich teaches wherein each arm and wheel mechanism (“… the entire gear-to-gear transmission assembly/gear box transmission 100 …” [0101]; see Fig.17) includes: 
a first arm (“… is mounted on a structural grid framework 19.” [0101]; the portion of frame 19 which connects wheel 6 and wheel 7 is interpreted as first arm) and a first belt (“… via v-belt 14.” [0110]); 
first (“… alternator pulley wheel 7 …” [0110]) and second wheels (“Wheel 6 …” [0110]) connected to opposing ends of the first arm (“… is mounted on a structural grid framework 19.” [0101]; the portion of frame 19 which connects wheel 6 and wheel 7 is interpreted as first arm) and attached to the first belt (“Wheel 6 is connected to alternator pulley wheel 7 via v-belt 14.” [0110]); 
a second arm (“… is mounted on a structural grid framework 19.” [0101]; the portion of frame 19 which connects wheel 3 and wheel 4 is interpreted as second arm) and a second belt (“… with v-belt 13” [0109]); 
third (“… larger wheel 3 …” [0109]) and fourth wheels (“… smaller wheel 4 …” [0109]) connected to opposing ends of the second arm (“… is mounted on a structural grid framework 19.” [0101]; the portion of frame 19 which connects wheel 3 and wheel 4 is interpreted as second arm) and attached to the second belt (“… larger wheel 3 is then connected with v-belt 13 to smaller wheel 4 …” [0109]); 

the second and third wheels are coupled (“… smaller wheel 4 is connected via drive axle 11 to both flywheel 5 and larger wheel 6.” [0110]) such that rotating the second wheel causes the third wheel to rotate and rotating the third wheel causes the second wheel to rotate (“By virtue of the drive axle 11 connection of smaller wheel 4 to larger wheel 6, for each revolution of wheel 4, wheel 6 also revolves one time.” [0110]), 
the first belt is attached to the first and second wheels such that rotating the first wheel causes the second wheel to rotate and rotating the second wheel causes the first wheel to rotate (“Wheel 6 is connected to alternator pulley wheel 7 via v-belt 14.” [0110]; the rotating of wheel 6 and 7 is the inherent result or function of the wheels-belt structure), 
the second belt is attached to the third and fourth wheels such that rotating the third wheel causes the fourth wheel to rotate and rotating the fourth wheel causes the third wheel to rotate (“… larger wheel 3 is then connected with v-belt 13 to smaller wheel 4 …” [0109]; the rotating of wheel 3 and 4 is the inherent result or function of the wheels-belt structure), and 
the first wheel drives the lead screw nut (see Fig.10, the wheel 7 and nut).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the motor as taught by Cline with the compact gear mechanism as taught by Vasilovich. Doing so would make it possible to achieve “compactness of the gear box transmission” (see Vasilovich; [0114]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793